Citation Nr: 1225245	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $31,832.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran had active military service from December 1952 to October 1954. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 decision in which the Philadelphia ROIC's Committee on Waivers and Compromises (Committee) denied waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $31,832.00.  The Veteran filed a notice of disagreement (NOD) in September 2007, and the RO issued a statement of the case (SOC) in February 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2009. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a number of the documents in the Virtual VA paperless claims file are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the ROIC in its preparation of the August 2007 decision and February 2009 SOC, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.  


FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected pension benefits effective January 1, 1979. 

2.  In letters dated in April 1983, February 1986, February 1987, July 1987, March 1988, January 1989, March 1990, January 1991, January 1992, March 1993, February 1995, February 1997, January 2000, August 2001, January 2002, and January 2004, the RO informed the Veteran that his rate of pension was based on his countable annual retirement income and absence of income from any other source (to include any Social Security income received by him or his spouse), and that he must notify VA immediately if he received any income from a source other than what the RO had identified to avoid an overpayment.  

3.  In letters dated in January 1995 and March 1996, the RO notified the Veteran that his rate of pension was based, inter alia, on his countable income, to include income received by his spouse, and that he must notify VA immediately if there is a change in his family's income; these letters expressly stated that he should report any Social Security benefits.  

4.  In signed Eligibility Verification Reports dated in January 2002, January 2003, January 2004, February 2005, and February 2006, the Veteran reported that neither he nor his spouse were receiving Social Security income. 

5.  In 2006, the RO discovered that the Veteran's spouse had been receiving Social Security income since at least December 2000.  

6.  From February 2001 to January 2007, VA paid the Veteran pension benefits in the amount of $31,832.00, benefits to which he was not entitled, given his spouse's Social Security income.

7.  The Veteran bears fault in the creation of the overpayment of pension as he did not timely and appropriately notify VA of his spouse's receipt of Social Security income beginning in December 2000. 

8.  The Veteran had awareness of his spouse's Social Security income that he failed to report and knowledge of the need to report that income, and the evidence of record reflects no barriers to understanding the need to report the income. 

9.  The Veteran's consistent failure to provide timely, accurate information concerning his spouse's receipt of Social Security income over a period of at least six years is indicative of misrepresentation and bad faith.



CONCLUSION OF LAW

Waiver of recovery of the appellant's debt is statutorily precluded.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  Therefore, the VCAA (and, it follows, it's implementing regulations) is not for application in this matter.

II.  Background

On his March 1978 application for nonservice-connected pension benefits, the Veteran indicated receipt of income totaling $940.00 since January 1st of that year.  He also reported being married to J.Z. since April 1955 and that she had no source(s) of income.  In May 1978 the RO found the Veteran to be permanently and totally disabled for purposes of awarding nonservice-connected pension benefits, but found that the Veteran's annual countable income of $5,070.00 was too high to award monthly benefits.  Subsequently, the Veteran submitted updated income information which showed receipt of "ELA retirement" benefits.  He was awarded nonservice-connected pension benefits effective January 1, 1979 in the calculated monthly amount of $225.58.  Improved Pension Eligibility Verification Reports (EVR) (VA Form 21-0516) completed by the Veteran between January 1987 and January 1997 continued to show his only source of income to be "ELA retirement;" no income, including Social Security, was reported for his spouse.  

The rate of VA pension depends on total "family" income which includes the payee's income and that of any dependents.  VA must adjust the payments whenever this income changes.  The appellant must notify VA immediately if income is received from any source.  The appellant must also report any changes in the income.  The appellant's failure to promptly tell VA about income changes may create an overpayment which will have to be repaid.  Letters dated in April 1983, February 1986, February 1987, July 1987, March 1988, January 1989, March 1990, January 1991, January 1992, March 1993, February 1995, February 1997, January 2000, August 2001, January 2002, and January 2004 notified the Veteran of this information.  Additional letters dated in January 1995 and March 1996 specifically advised the Veteran to notify the RO immediately if he or his spouse begins to receive Social Security benefits or has any other change in income or in the number of dependents.

In January 2002, January 2003, January 2004, February 2005, and February 2006, the Veteran completed an EVR form.  In each report, he indicated that the only income received by him or his spouse was his retirement income and that neither he nor his spouse received any Social Security income.  Specifically, he listed "$0" in the space to report Social Security income in each report.  Each EVR form contained a general notification about legal penalties for the willful submission of any statement or evidence of a material fact, knowing it is false, or fraudulent acceptance of any payment to which an applicant is not entitled.  The Veteran signed and dated each EVR.

In July 2006, the ROIC notified the Veteran that it was aware of his spouse's receipt of Social Security income since at least 1997.  The Veteran was asked to clarify the information received by VA and, if the rates or information listed by VA was incorrect, to provide VA with a copy of her Social Security award letter(s).  Based on information received from the Social Security Administration showing payment of benefits at least as early as December 2000, the ROIC, in its July 2006 letter, proposed to reduce the Veteran's pension effective February 1, 2001 and terminate his pension effective January 1, 2004.  

In correspondence dated in August 2006, the Veteran acknowledged that his spouse had been in receipt of Social Security benefits since at least 2001.  He enclosed a copy of his spouse's Social Security benefits letter for 2006 as well as copies of her Form SSA-1099 for the years 2001, 2002, 2003, 2004, and 2005.  

In January 2007, the ROIC notified the Veteran that his benefits were reduced effective February 1, 2001, and terminated effective January 1, 2004.  

In a February 2007 letter, the VA Debt Management Center (DMC) in St. Paul, Minnesota notified the Veteran that he had been paid $31,832.00 more than he was entitled to receive.  In a March 2007 letter, the Veteran stated that he acknowledged the validity of the debt created, but that he was requesting a waiver of recovery of the $31,832.00 overpayment due to financial hardship.  He enclosed a completed Financial Status Report (VA Form 5655), reporting Social Security and retirement income for his family totaling $1,282.00 per month, and monthly expenses reported as $1,276.00.  He listed a 1996 automobile valued at $2,000 as an asset.  

In an August 2007 decision, the Committee denied the Veteran's waiver request on the basis that it found evidence of bad faith on the part of the Veteran in creating the indebtedness.  Specifically, the Committee noted that the Veteran was fully informed of the criteria used to determine his nonservice-connected pension benefit and of his responsibility to immediately report to VA any changes in family income to avoid an overpayment, but that he continued to submit EVR forms reporting zero Social Security income for his spouse.  The Committee indicated that a finding of bad faith precluded the granting of waiver.  

In the March 2009 substantive appeal, the Veteran stated that it was not his intent to defraud the government or to receive unjust enrichment.  Rather, as indicated in his March 2007 request for a waiver of recovery of debt, he was unaware that his spouse's Social Security must be reported to VA.  

III.  Analysis

Pension is a benefit payable by VA to veterans of a period of war because of disability.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum pension rate specified in 38 C.F.R. 
§§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The maximum annual rate is periodically increased from year to year.  38 C.F.R. § 3.23(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess of 5 percent of the maximum annual pension rate may be excluded from an individual's income for the same 12-month period to the extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii). 

A review of the record shows that the Veteran was paid pension benefits from February 2001 on the basis of countable, annual retirement income, and no income from other sources, when, in fact, his spouse has been receiving Social Security income since at least December 2000.  Based on the information received from the Social Security Administration (and subsequently, the Veteran), the ROIC properly reduced and then terminated the Veteran's pension benefits effective February 1, 2001, resulting in the overpayment.  This was in accordance with the provisions of 38 C.F.R. § 3.660, to account for the receipt of this previously unreported Social Security income.  

The governing legal authority precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: 1) fraud; 2) misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  See also 38 C.F.R. § 1.963(a).  It should be emphasized that only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of overpayment under 38 U.S.C.A. § 5302(c). 

If there is no evidence of fraud, misrepresentation or bad faith, then a request for a waiver will be adjudicated under the standard of "equity and good conscience."  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, the facts and circumstances in a particular case must be weighed carefully.  Different factors will enter into such decision, such as the relative fault of the debtor, whether there was any unjust enrichment, whether there would be undue financial hardship to recover the overpayment, whether recovery of the overpayment would defeat the purpose of benefits otherwise authorized, and whether the debtor relinquished a valuable right or changed his or her position by reason of having relied upon an erroneous benefit. 38 C.F.R. § 1.965(a).  Notwithstanding, evidence of fraud, misrepresentation or bad faith must be considered first. 

"Bad faith," according to the applicable regulation, generally describes "unfair or deceptive dealing by one who seeks to gain thereby at another's expense" and involves conduct that "although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and which results in a loss to the government."  38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255, 257 (1996).  Misrepresentation of a material fact must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Under 38 C.F.R. § 3.1(aa)(2), "fraud" means an "intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits." 

A person who is receiving a pension must notify VA of any material change or expected change in his family income or other circumstances that would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she, or any dependent, will begin to receive additional income.  38 C.F.R. § 3.660. 

In this case, a finding that the appellant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases: only if the appellant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  

A determination of bad faith is based on the circumstances that led to the overpayment, and the actions or omissions with respect to reporting the overpayment, as indicated by the evidence of record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).  Here, the Committee concluded that there was bad faith on the part of the Veteran in creating the indebtedness that would preclude waiver of recovery.  The Board agrees with the Committee's finding.  

After having carefully considered the evidence, the Board finds that the Veteran's failure to report spouse's Social Security income after December 2000 and his inaccurate reports thereafter in listing "0" in the space to report Social Security income for his spouse on six EVR submissions after the initial award of nonservice-connected pension benefits suggests deceptive dealing with an intent to seek an unfair advantage at the expense of the government with knowledge of the likely consequences.  

The Board further finds that the Veteran's conduct rose to the level of misrepresentation because, despite receiving multiple notices to report any income changes for himself or his dependents, he repeatedly reported that he and his spouse received no Social Security income.  To be clear, he did not leave the spaces to report Social Security income on the EVR forms blank, which may have suggested non-willful action or mere inadvertence to report the income.  Rather, over a period of several years, he affirmatively declared that no one in his family received any income from Social Security.

In reaching this conclusion, the Board has considered the Veteran's knowledge of the need to report income and his awareness of the Social Security income that he failed to report.  See Reyes v. Nicholson, 21 Vet. App. 370, 377-78 (2007) (describing the Board's responsibility to clearly articulate its reasons or bases for findings that bad faith exists by considering "any evidence and relevant factors bearing on the claimant's knowledge of the need to report and his awareness of income subject to reporting" such as 

the claimant's education, the existence of any language barriers, any assistance the claimant may have had in completing the income-reporting forms, information submitted to any other federal agency requiring income-reporting from the claimant during the time period in question, and any statements from friends and family members regarding his or her knowledge and intent in attempting to comply with the requirements by reporting changes in income over the years).

Here, July 2006 correspondence from the Social Security Administration to the Veteran reflects that he requested information showing his spouse's benefit payment.  The records do not reflect problems with benefit payments to the Veteran's spouse or that he was otherwise unaware that she was receiving Social Security income.  In addition, after the ROIC notified the Veteran in July 2006 of the proposal to reduce and eventually stop his VA benefits due to the unreported income, he promptly replied in August 2006 that his spouse was, in fact, in receipt of Social Security benefits and provided information to support this fact.  He did not dispute, at any time, the fact that she had been receiving Social Security income since at least December 2000 or that he was unaware of her receipt of this income.  Therefore, the Board concludes that the Veteran was aware his spouse was receiving Social Security income since at least December 2000.

The Board has also considered whether there were any factors affecting the Veteran's ability to understand the need to report his spouse's Social Security income.  On his March 1978 claim for nonservice-connected pension, the Veteran indicated that he completed four years of high school and would cease working as a policeman in May 1978.  He signed the form and left blank the boxes for signatures by witnesses in the event that the claimant signs by an "X" mark.  The Board also notes that a number of documents of record, including the Veteran's marriage certificate and letters from his State Retirement Board, were prepared in Spanish and later translated to English.  There is also correspondence from the Veteran himself that is handwritten in Spanish.  However, review of the Veteran's correspondence with VA reveals that a majority of his correspondence has been in English (especially correspondence dated since 2000), and does not appear to be prepared by another person.  Given the Veteran's level of education, timely correspondence with VA during the course of his appeal, and the overwhelming amount of correspondence in handwritten English, the Board finds that the evidence does not support any finding of education, language, or other barriers to completing the EVRs or notifying VA of his spouse's Social Security income.  

In short, the Veteran participated in misrepresentation and act of bad faith by reporting "$0" in the space to disclose his spouse's Social Security income on multiple EVR forms.  This action constituted an unfair or deceptive dealing by one who sought to gain at the Government's expense and involved conduct undertaken with intent to seek an unfair advantage with knowledge of the likely consequences (receiving money from the Government for which the Veteran was not entitled).  Consequently, the request for a waiver of overpayment of pension benefits is precluded as a matter of law.  As there is a statutory bar to waiver of recovery of the overpayment, the standards of equity and good conscience are not for application.


ORDER

Waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $31,832.00 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


